Case 1:19-Cr-00018-.]PH-TAB Document 1 Filed 01/16/19 Page 1 of 6 Page|D #: 1

.»:‘ 1;. m
. - , ..
.;‘>;'11`?<§;¥

UNITED STATES DISTRICT COURT 'F¢ `Px z.z §
SOUTHERN DISTRICT OF INDIANA _` _
IND1ANAP0LIS DIVISION 23!9~3"‘3`5 ‘5 914 3 31

 

    

‘i‘r}

» \z:j;~ h MNW .
UNITED STATES c)F AMERICA, § 1 : 1 9 _.Cl~_ 9 § §§ ,,.r/,H -TAB
v. ) Cause No. 1119-cr-
)
CRISTLAN GUTIERREZ-ALVAREZ, ) -01
TONY LNU, ) -02
MARIO GUSTAVO GUZMAN-RUBIO, ) -03
JORGE TADEO, ) -04
a/k/a Panda, )
JOSE CASTILLO-PARDO, ) -05
a/k/a Negro, )
LEONIDAS CAMACHO-SOTO, ) -06
ROLFI GONZALEZ, ) -07
BETY VIRGEN-TADEO, ) -08
MARIO TADEO, ) -09
a/k/a Gordo, )
JULIO CESAR CORDOVA-GALINDO, ) -10
VERONICA SIORDlA-CORTEZ, and ) - 1 1
KAYLA NAVARRO, ) - 1 2
)
Defendants. )

INDICTIVIENT

COUNT ONE
[Conspiracy to Distribute Controlled Substances - 21 U.S.C. § 846]

The Grand Jury charges that:

From on or about November 1, 2018 through January 16, 2019, in the
Southern District of Indiana, Indianapolis Division, CRISTIAN GUTIERREZ-
ALVAREZ, TONY LNU, MARIO GUSTAVO GUZMAN-RUBIO, JORGE TADEO,
a/k/a Panda, JOSE CASTILLO-PARDO, a/k/a Negro, LEONIDAS CAMACHO-

SOTO, ROLFI GONZALEZ, BETY VIRGEN-TADEO, MARIO TADEO, a/k/a

Case 1:19-Cr-00018-.]PH-TAB Document 1 Filed 01/16/19 Page 2 of 6 Page|D #: 2

Gordo, JULIO CESAR CORDOVA~GALINDO, VERGNICA SIORDIA-CORTEZ,
and KAYLA NAVARRO, did knowingly and intentionally conspire together and
with other persons, known and unknown to the Grand Jury, to distribute 500
grams or more of a mixture or substance containing a detectable amount of
methamphetamine, in violation of Title 21, United States Code, Section
841(a)(1).

MANNER AND MEANS

The charged conspiracy operated inthe following manner:

1. CRISTIAN GUTIERREZ-ALVAREZ (“GUTIERREZ-ALVAREZ”)
directed the activities of a methamphetamine trafficking organization that
operated in Indianapolis, Indiana and Medford, Oregon.

2. TONY LNU distributed methamphetamine for GUTIERREZ~
ALVAREZ in both Indianapolis and Medford,

3. MARIO GUSTAVO GUZMAN-RUBIO (“GUZMAN-RUBIO”) served as
a drug runner for GUTIERREZ-ALVAREZ in Indianapolis.

4. JORGE TADEO, JOSE CASTILLO-PARDO, a/k/ a Negro
(“CASTILLO~PARDO”), LEONIDAS CAMACHO-SOTO (“CAMACHO-SOTO”),
ROLFI GONZALEZ (“GONZALEZ”], and BETY VIRGEN-TADEO (“VIRGEN-
TADEO”] distributed methamphetamine for GUTIERREZ-ALVAREZ in
Indianapolis.

5. MARIO TADEO introduced JORGE TADEO to GUTIERREZ-
ALVAREZ so that JORGE TADEO could purchase methamphetamine from

GUTIERREZ-ALVAREZ.

Case 1:19-Cr-00018-.]PH-TAB Document 1 Filed 01/16/19 Page 3 of 6 Page|D #: 3

6. JULIO CESAR CORDOVA-GALINDO (“CORDOVA-GALINDO”)
managed GUTIERREZ-ALVAREZ’ methamphetamine trafficking operation in
Medford,

7 . VERONICA SIORDlA-CORTEZ (“SIGRDlA-CORTEZ”) stored and
distributed methamphetamine for GUTIERREZ-ALVAREZ in Medford.

8. KAYLA NAVARRO [“NAVARRO”] distributed methamphetamine for

GUTIERREZ-ALVAREZ in Medford,

OVERT ACTS

In furtherance of the conspiracy and to accomplish the object of the
conspiracy, that is to distribute methamphetamine, the members of the
conspiracy did commit, among others, the following overt acts:

1. On November 9, 2018, MARIO TADEO provided JORGE TADEO
with the telephone number for GUTIERREZ-ALVAREZ, so that JORGE TADEO
could obtain one pound of methamphetamine for distribution

2. On November 9, 2018, GUTIERREZ-ALVAREZ agreed to deliver one
pound of methamphetamine to JORGE TADEO.

3. On November 20, 2018, at the direction of GUTIERREZ-ALVAREZ
and NAVARRO, CORDOVA-GALINDO delivered approximately seven ounces of
methamphetamine to another individual outside of a WalMart store located at
3615 Crater Lake Avenue, Medford, Oregon.

4. On November 20, 2018, GUTIERREZ-ALVAREZ delivered

approximately one pound of methamphetamine to CAMACHO-SOTO for

Case 1:19-Cr-00018-.]PH-TAB Document 1 Filed 01/16/19 Page 4 of 6 Page|D #: 4

redistribution at a residence located at 1049 North Tremont Street,
Indianapolis.

5 On November 22, 2018, TONY LNU told GUTIERREZ-ALVAREZ
that he had a methamphetamine customer in Indianapolis who wanted to
purchase one pound of methamphetamine for $8,000.

6. On November 28, 2018, at the direction of GUTIERREZ-ALVAREZ, ~
GUZMAN-RUBIO delivered approximately one pound of methamphetamine to
CASTILLO-PARDO for redistribution outside of a residence located at 1736
Wade Street, Indianapolis.

7. On December 2, 2018, GUTIERREZ-ALVAREZ delivered
approximately one pound of methamphetamine to GONZALEZ for
redistribution at a parking lot located at 3605 Commercial Drive, Indianapolis.

8. On or about December 2, 2018, at the direction of GUTIERREZ-
ALVAREZ, TONY LNU delivered approximately two pounds of
methamphetamine to SIORDlA-CORTEZ to stash at a location in the Medford,
Oregon area.

9. On December 1 l, 2018, GUTIERREZ-ALVAREZ delivered
approximately one pound of methamphetamine to JORGE TADEO at a
residence located at 948 North Arnolda Avenue, Indianapolis. JORGE TADEO
subsequently delivered the methamphetamine to an individual known to the

Grand Jury (“lndividual #3”) at 948 North Arnolda Avenue.

Case 1:19-Cr-00018-.]PH-TAB Document 1 Filed 01/16/19 Page 5 of 6 Page|D #: 5

10. On December 16, 2018, GUTIERREZ-ALVAREZ delivered
approximately one-half pound of methamphetamine to CASTILLO-PARDO at
1736 Wade Street, Indianapolis.

1 1. On January 8, 2019, VIRGEN-TADEO delivered approximately four
ounces of methamphetamine to an individual known to the Grand Jury
("Individual #2”) at the parking lot of a Kroger grocery store located at 5173
West Washington Street, Indianapolis.

FORFEITURE ALLEGATIONS

1. The allegations in Count One this Indictment are realleged as if
fully set forth here, for the purpose of giving the defendants notice of the
United States’ intent to seek forfeiture pursuant to Title 21, United States
Code, Section 853, Title 18, United States Code, Section 924, and Title 28,
United States Code, Section 2461.

2. If convicted of the offense set forth in Count One of this
Indictment, CRISTlAN GUTIERREZ-ALVAREZ, TONY LNU, MARIO GUSTAVO
GUZMAN-RUBIO, JORGE TADEO, a/ k/ a Panda, JOSE CASTILLO-PARDO,

a/ k/ a Negro, LEONIDAS CAMACHO-SOTO, ROLFI GONZALEZ, BETY VIRGEN-
TADEO, MARIO TADEO, a/ k/ a Gordo, JULIO CESAR CORDOVA-GALINDO,
VERONICA SIORDIA-CORTEZ, and KAYLA NAVARRO shall forfeit to the United
States any and all property constituting or derived from any proceeds the
defendants obtained directly or indirectly as a result of the offense of which
he/ she is convicted, and any and all property used or intended to be used in

any manner or part to commit and to facilitate the commission of such offense.

Case 1:19-Cr-00018-.]PH-TAB Document 1 Filed 01/16/19 Page 6 of 6 Page|D #: 6

3. If convicted of the offense set forth in Count One of this
Indictment, CRISTlAN GUTIERREZ-ALVAREZ, TONY LNU, MARIO GUSTAVO
GUZMAN-RUBIO, JORGE TADEO, a/ k/ a Panda, JOSE CASTILLO~PARDO,

a/ k/ a Negro, LEONIDAS CAMACHO-SOTO, ROLFI GONZALEZ, BETY VIRGEN-
TADEO, MARIO TADEO, a/ k/ a Gordo, JULIO CESAR CORDOVA-GALINDO,
VERONICA SIORDIA-CORTEZ, and KAYLA NAVARRO shall also forfeit to the
United States, pursuant to Title 18, United States Code, Section 924(d) and
Title 28, United States Code, Section 2461(c), any firearm or ammunition

involved in or used in such offense

 

JOSH J. MINKLER
United States Attorney

By: I%/l j /)/V`Z`

Braydle‘y .Blackington
Senior itigation Counsel

